Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
Status of Claims
	Claims 9 and 10 are withdrawn.  Claim 5 is cancelled.  Claim 1 is currently amended. Claims 2-4, 6-8 and 11 are original or were previously presented.  Claims 1-4, 6-8 and 11 are pending.  Claims 1-4, 6-8 and 11 have been fully considered.  The examined claims are drawn to an apparatus.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the prior 35 USC §112 and 35 USC §103 rejections in view of amendments to the pertinent claims.  
Response to Amendment
Applicant amended claim 1 by incorporating the structure of claim 5 and added a new dependent claim.  Although the scope of claim 1 is the same as prior claim 5, Examiner adds an additional reference to better address claim the added limitation.  Examiner addresses any related arguments in the patentability analysis and a separate section below.  Before a full review, Examiner briefly discussed the status of the withdrawn claims, as in noted in the attached Interview Summary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US20120074061) in view of Ichikawa et al. (US20050107244)(each of record) and Kikuchi et al. (US20110237423).
Regarding claims 1-4 and 11, Teranishi et al. (Teranishi) discloses a monolithic separation membrane structure 1 (Abstract, [0018], [0054], Figs. 1A-4) comprising: 
a monolithic base having a plurality of filtration cells 4 respectively extending from a first end face 2 to a second end face 3 ([0091]-[0095]), 
an intermediate layer 32 formed on an inner surface of the filtration cells 4 ([0095], [0098]), and 
a separation membrane 31 formed on an inner surface of the intermediate layer 32 ([0091], [0095], [0097], [0098], [0106]), wherein
an inner diameter of the plurality of respective filtration cells, not including the intermediate layer 32 and the separation membrane 31, is greater than or equal to 1.0 mm to less than or equal to 2.0 mm ([0059], where the diameter of the filtration cells is interpreted as equivalent to an inner diameter of one of the plurality of respective filtration cells not including the intermediate layer and the separation membrane since these structures are not mentioned as part of the inner diameter, and where Teranashi’s ‘preferably 1 to 3 mm’ recitation entirely prima facie case of obviousness),
a partition wall thickness of a shortest portion of the monolithic base between two adjacent filtration cells of the plurality of filtration cells is greater than or equal to 0.05 mm to less than 0.2 mm ([0060], where this claimed range is fully encompassed by Teranashi’s ‘preferably 1.5 mm or less’ recitation, which implies a range of 0 to 1.5 mm, and thus the claimed range is either anticipated or obvious; Teranashi’s later narrower ‘particularly preferably’ range of 0.2 to 1.5 mm, and the discussion of potential deformation issues when the wall thickness is below 0.2 mm, does not detract from the clear disclosure, or the fact that the broader preference range is already disclosed, since there may be, perhaps later discovered, alternate methods of forming the structure without such deformation). 
With respect to the partition wall thickness and Teranashi’s recited narrower range and the possibility of sub-optimal performance, one of ordinary skill would recognize the possibility of employing a partition wall thickness number at least slightly below 0.2 mm (such as 0.19999 mm) and still meeting Applicant’s claim limitation such that the membrane should still work with little, if any, deformation, if membrane deformation is deemed to be a disadvantage, or if deformation produces sub-optimal performance.  That is, one of ordinary skill could not easily distinguish between, for example, 0.19999 mm (which greater than 0.05 mm and less than 0.2 mm) and 0.2 mm, yet at a thickness of 0.2 mm, there is no disclosed deformation.
Teranishi thus outlines several structural features of the monolithic structure, including 
average pore size of the intermediate layers and body ([0095]) and particle diameter in the intermediate layer ([0113]), assumedly garnered from routine experimentation, but does not disclose the thickness of the intermediate layer.  Of course, a certain thickness of the 
Therefore, Teranishi discloses or suggests the claimed invention, except for the specific more narrowly defined size ranges, and the thickness of the intermediate layer, including:
            i) an inner diameter of the plurality of respective filtration cells, not including the intermediate layer and the separation membrane, is greater than or equal to 1.0 mm to less than or equal to 2.0 mm,
            ii) a partition wall thickness of a shortest portion of the monolithic base between two adjacent filtration cells of the plurality of filtration cells is greater than or equal to 0.05 mm to less than 0.2 mm, and, a thickness of the intermediate layer is greater than or equal to 20 µm to less than 100 µm, and
	iii)	an outer wall thickness of the monolithic base is greater than or equal to 10 times and less than or equal to 30 times the partition wall thickness.
With respect to items i) and ii), as implied above, the recited ranges are among the structural features that one can choose by engineering choice based on suitability for the desired purpose, or which one can optimize via routine experimentation.  From Teranishi it is clear that the sizes of the pores, length of the cells and other structures are important to filtration performance ([0096]).  Even if such size ranges are critical, Teranishi is aware that one would choose an optimum size to enhance performance, and thus there is evidence that such structural features and size ranges are result effective variables, although this is not the only requirement for the notion of optimization.  MPEP 2144.05 II B.
With respect to the thickness of the intermediate layer, Teranishi discloses each of refs. 32, 33, 34, and possibly 35, as intermediate layers ([0095], [0098], Fig. 2).  Teranishi does not 
As such, and with respect to the size ranges for the inner diameter of the plurality of respective filtration cells and the partition wall thickness, to the extent that the noted sizes ranges are not already included in the structure, even if not specifically disclosed, when the claimed invention was effectively filed, one of ordinary skill in the art would have recognized that the specific sizes are important to effective filtration, and would have found it obvious to choose a suitable and optimally sized inner diameter of the plurality of respective filtration cells and partition wall thickness, where one could obtain such diameter and thicknesses, or range of sizes, based on suitability for the intended purpose and routine experimentation, with the knowledge that such experimentation could provide alternate workable size ranges or enhanced filtration results, given that the general encompassing ranges are already disclosed in Teranishi with sufficient specificity.

Regarding the outer wall thickness relative to the partition wall thickness, Ichikawa et al. (Ichikawa) discloses a cell structure 10 having a plurality of cells 2 which are partitioned with partition walls 1 to form a honeycomb and which are flow paths of fluid, an outer wall 5 which encloses the cells 2 and a cavity 3 which pierces in the direction of a central axis P of the structure through a portion including the central axis P or a given axis parallel to the central axis P, where the cell structure further has an inner wall 4 on the inner surface of the cavity 3 (Abstract, Figs. 1-49).  The cell structure having the cavity has an excellent isostatic breaking strength (Id.).  Ichikawa notes that conventional cell structures have a problem in isostatic breaking strength for holding the structure in a container while securing sufficient endurance reliability and that it has been found that the isostatic breaking strength can be increased by making the cell strong in the direction of break line ([0010], [0013]).  Thus, Ichikawa teaches that isostatic strength is an important feature in filtration cells of the type disclosed ([0104]).  For example, Ichikawa teaches in one embodiment, an isostatic strength of not lower than 1.96 MPa ([0155], [0189]).

Further, Kikuchi et al. (Kikuchi) discloses a porous zeolite structure constituted of a formed article obtained by extruding a zeolite raw material containing zeolite particles and an inorganic binding material (Abstract).  The zeolite structure 100a may comprise an outer peripheral wall 4 disposed to surround the whole outer periphery of partition walls 1 ([0093]).  The thicknesses of the partition walls in the zeolite structure having the honeycomb shape are preferably from 50 µm to 2 mm, and further preferably from 100 µm to 350 µm ([0095]).  The thickness of the outer peripheral wall 4 of the outermost periphery of the zeolite structure having the honeycomb shape is preferably 10 mm or less (Id.).  For example, if the outer wall’s thickness is 10 mm and the partition wall’s thickness is 0.333 mm, the thickness ratio of outer wall thickness of the analogous monolithic base to partition wall thickness is 30 to 1.  If the partition wall’s thickness is 1 mm, the thickness ratio is 10 to 1.  These numbers are supported by Kikuchi’s preferred thicknesses ([0095]).  
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill to routinely experiment and optimize the recited ratios within a workable and effective range, as is suggested by Kikuchi ([0095]), particularly because the thickness of the outer wall of the structure is an important element from the viewpoint of isostatic breaking strength (Ichikawa, [0183]).
Additional Disclosures Included: Claim 2: The monolithic base includes a plurality of water collecting cells 25 that respectively extend from the first end face to the second end face and in which both end faces are blocked, 
the plurality of filtration cells form a plurality of filtration cell rows respectively including 2 or more filtration cells aligned along a predetermined direction when the first end face is viewed in plan, 
the plurality of water collecting cells form a plurality of water collecting cell rows respectively including 2 or more water collecting cells aligned along the predetermined direction when the first end face is viewed in plan, and 
greater than or equal to 2 rows and less than or equal to 9 rows of filtration cell rows of the plurality of filtration cell rows are disposed between two rows of the water collecting cell rows of the plurality of water collecting cell rows ([0091], [0092], [0098], [0103], [0136], [0137], Figs. 5, 6A & 6B); Claim 3: The monolithic separation membrane structure according to claim 1, wherein 
the monolithic base includes a plurality of discharge channels that respectively penetrate the plurality of water collecting cell rows, 
the plurality of respective discharge channels includes an opening that opens on an outer peripheral face of the monolithic base, and 
a width of the opening in a peripheral direction about an axial center of the monolithic base is greater than or equal to 10% and less than or equal to 80% of an inner diameter of the water collecting cells ([0006], [0018]-[0021], where width is a design choice based on routine experimentation); Claim 4: In the monolithic separation membrane structure 
Claim 11: The monolithic separation membrane structure according to claim 1, wherein the monolithic base contains an aggregate selected from the group consisting of alumina, silicon carbide, titania, mullite, selben, and cordierite (Teranishi, [0110], [0113], [0117], [0125]).

Regarding claim 6, Teranishi, Ichikawa and Kikuchi discloses the monolithic separation membrane structure according to claim 1, except wherein an isostatic strength of the monolithic separation membrane structure is greater than or equal to 20 MPa.
Ichikawa et al. (Ichikawa) discloses a cell structure 10 having a plurality of cells 2 which are partitioned with partition walls 1 to form a honeycomb and which are flow paths of fluid, an outer wall 5 which encloses the cells 2 and a cavity 3 which pierces in the direction of a central axis P of the structure through a portion including the central axis P or a given axis parallel to the central axis P, where the cell structure further has an inner wall 4 on the inner surface of the cavity 3.  The cell structure having the cavity has an excellent isostatic breaking strength (Abstract, Figs. 1-49).  
Ichikawa notes that conventional cell structures have a problem in isostatic breaking strength for holding the structure in a container while securing sufficient endurance reliability and that it has been found that the isostatic breaking strength can be increased by making the cell strong in the direction of break line ([0010], [0013]).  Thus, Ichikawa teaches that isostatic strength is an important feature in filtration cells of the type disclosed ([0104]).  For example, 
Therefore, in view of Ichikawa, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill to routinely experiment  to obtain a suitable and effective isostatic strength of the monolithic separation membrane structure, which can include an isostatic strength that is greater than or equal to 20 MPa.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US20120074061) in view of Ichikawa et al. (US20050107244) and Kikuchi et al. (US20110237423), as applied to claim 1 above, further in view of Bishop et al. (US20030175496)(of record).
Regarding claims 7 and 8, Teranishi, Ichikawa and Kikuchi discloses or suggests the monolithic separation membrane structure according to claim 1, except wherein a surface area per unit volume of the plurality of separation membranes is greater than or equal to 1 m2/L.
	Bishop et al. (Bishop) discloses a reaction-bonded α-alumina filter element. The filter element includes a monolith of porous material having multiple passageways extending from one end face to an opposing end face (Abstract).  Bishop discloses that for certain types of filter such as monoliths, relative surface area such as surface area per unit volume of monolith is important to filtration performance and one can achieve a large relative surface area via efficient design ([0016], [0019], [0022]).
	Thus, when the claim invention was effectively filed, one of ordinary skill in the art would have found it obvious to experiment to achieve a suitable surface area per unit volume or per unit weight to garner effective, efficient and improved filtration results.
Additional Disclosure Included: Claim 8: In the monolithic separation membrane structure a surface area per unit volume of the plurality of separation membranes is greater than or equal to 0.5 m2/kg (claim 7 analysis).
Response to Arguments
	Applicant’s arguments filed 02-18-2022 have been fully considered.  In view of the revised rejections, one or more of Applicant’s arguments may be moot.  Examiner will address below the arguments viewed as unpersuasive.  
	Applicant argues that there is nothing in the record to support the office’s position that a person of ordinary skill in the art could have been able to optimize the outer wall thickness of the monolithic base to greater than or equal to 10 times and less than or equal to 30 times the partition wall thickness.  Also, Applicant remarks that a person would have recognized that, based on the embodiment shown in Fig. 6A of Teranishi, the outer wall thickness would have been, at best, only about 3 times the partition wall thickness, which is significantly less than the claimed lower range limitation of 10 times the partition wall thickness.  
	Examiner notes that three times is at least a starting point for optimization.  Moreover, in this office action, Examiner applies additional references to address this added claim 1 limitation, together with the notion of optimization.  The Kikuchi reference teaches a range that fully encompasses or overlaps the claimed range with sufficient specificity, thereby render the recited range at least prima facie obvious, particularly since there is nothing in the record that teaches away from the narrower claimed range.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.

If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/

'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.